NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

MAGAIRE PIERRE,                    )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D18-4923
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed August 21, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; Wayne M. Durden,
Judge.



PER CURIAM.

             Affirmed. See State v. Cregan, 908 So. 2d 387 (Fla. 2005); Young v.

State, 697 So. 2d 75 (Fla. 1997); Sweet v. State, 987 So. 2d 747 (Fla. 2d DCA 2008);

Haynes v. State, 106 So. 3d 481 (Fla. 5th DCA 2013); Paul v. State, 830 So. 2d 953

(Fla. 5th DCA 2002).



MORRIS, SLEET, and ATKINSON, JJ., Concur.